DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (ii) out of the species identified in new claims 22-26 and 28 in the reply filed on September 14, 2021 is acknowledged.

Species (ii) (the first and second fibers have different average aspect ratios) is readable on claims 13-21, 23, 27 and 29. Claims 22, 24-26 and 28 are withdrawn as being drawn to nonelected species.

The species election requirement was made in response to the Amendment filed April 21, 2021, which added new claims 21-29.

WITHDRAWN REJECTIONS
The 35 U.S.C. 102 and 103 rejections of claims 13-20 made of record in the Office Action mailed January 25, 2021 based on Fay et al. (US 2018/0320824) have been withdrawn due to Applicant’s addition of “comprising a plurality of fibers” to claim 13 in the Amendment filed April 21, 2021. Fay et al. do not appear to teach or suggest to one of ordinary skill in the art at the time of the filing of the application that more than one layer (or otherwise more than one region) includes fibers (note, for example, paragraph 0037, which appears to indicate that in the 

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-21, 23, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thaxton et al. (US 2015/0247270).

Note that two different embodiments of Thaxton et al. are relied upon in the rejection of the claims. Each separate embodiment is addressed under the headings Embodiment (A) and Embodiment (B).



Embodiment (A): paragraphs 0180-0183 and Fig. 10B
In regard to claims 13, 17 and 18, Thaxton et al. teach a pipe insulation comprising an elongated hollow cylinder (the insulation material is disclosed as insulating a pipe, see, for example, abstract and claim 12, and therefore the insulation material is in cylindrical form when it is used to insulate a pipe) of insulation material of two layers: thin high density tensile layer 1004 of fiberglass fibers (paragraph 0181) and high density core 1002 of fiberglass fibers (paragraph 0180, which is an insulating material of high R-value as compared to layer 1004 [thus meeting the requirement of claim 17 that the varying property is R-value]; paragraph 0183) (paragraphs 0180-0183 and Fig. 10B). Examiner notes that, in the instance where a binder is used in layer 1004, layer 1004 itself functions as an insulating material (although the current claim language does not require that both regions actually have a high insulating capability [which is evidenced by the R-value of the layer]). Since there are only two layers, the requirements of claim 13 regarding the recited thicknesses are met. 
While Thaxton et al. do not explicitly require that the layers 1002 and 1004 are of fibers, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed both layers of the respective fibrous material that is disclosed by Thaxton et al. as suitable for the respective material of the layers 1002 and 1004, since Thaxton 

Examiner additionally notes, in further regard to claim 13, that since the layers 1002 and 1004 are of different materials / composites of materials, all material properties differ between the two layers, under the fundamental principle of materials science that different materials (different composites of materials) have different properties.

In further regard to claim 18, layers 1002 and 1004 are identified as “low density” and “high density”, respectively, thus meeting the requirement of claim 18 that the varying property is density; paragraphs 0180-0183.

In regard to claim 14, Thaxton et al. do not explicitly disclose the possible thickness of the pipes to be insulated of Thaxton et al. However, since Thaxton et al. is directed to insulation of pipes (see throughout reference including abstract and claim 12), one of ordinary skill in the art at the time of the filing of the application would not have found anything unusual about a pipe to be insulated having a diameter (distance between the outer surface of the pipe on opposing sides of the pipe, which would be the diameter of the cavity formed by the insulative cylinder of Thaxton et al.) in the range of 0.5 inches to 18 inches. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the insulation assembly consisting of layers insulation 1002 and 1004 such that it has an inner diameter of whatever the diameter of the pipe to be insulated is, such as well known diameters for pipes to be insulated, such as those that fall within the range of 0.5 inches to 18 inches, since 

In regard to claim 15, Thaxton et al. do not explicitly disclose the thickness t of the embodiment shown in Fig. 10B as discussed above in regard to claim 13 is within the range of from 0.125 to 6 inches. However, Thaxton et al. teach that the thickness of the finished packs of the invention is typically from 0.1 to 20 inches (paragraph 0154), and it would appear to one of ordinary skill in the art that the mat shown in Fig. 10B is on the lower end of the range of 0.1 to 20 inches because it only includes one thick layer 1002 and one thin layer 1004. Furthermore, and/or alternatively, in regard to claim 15, just as one of ordinary skill in the art at the time of the filing of the application would not have found anything unusual about a pipe to be insulated having a diameter in the range of 0.5 inches to 18 inches as discussed above in regard to claim 14, one of ordinary skill in the art at the time of the filing of the application would not have found anything unusual about an insulation assembly of such a pipe of such diameter having a thickness that falls within the range of 0.125 to 6 inches.

In regard to claim 16, while Thaxton et al. do not explicitly teach that the layers 1002 and 1004 are of a different color, one of ordinary skill in the art would have recognized that since the two layers are formed of different materials/material composites, the color of the layers would be different. Additionally and/or alternatively, Thaxton et al. teach that colorants may be added to the layers (paragraph 0194). Therefore, it would have been obvious to one of ordinary skill in the art to have added different colorant to the two layers, or to have only added a colorant to one of 

In regard to claim 19, any additional layer or layers affixed to the outside of the mat corresponds to the claimed jacket: for example, in the embodiment shown in Fig. 10A, a pad of layer structure 1004 / 1002 / 1004 is shown: the layer 1004 that makes up the outermost surface of the cylinder on the surface of the pipe corresponds to the claimed jacket, where layer 1002 and the the other layer 1004 corresponds to the mat shown in Fig. 10B that is discussed above in regard to claim 13. 

In regard to claim 20, Thaxton et al. teach that x is not equal to y (Fig. 10B and “thin” layer 1004).

In regard to claim 21, Thaxton et al. teach that fiber glass fibers are suitable fibers for the fibers of both layers 1002 and 1004 (paragraphs 0180 and 0181).

In regard to claim 23, in regard to the average aspect ratio of the fibers of the layer 1002 being different from the average aspect ratio of the fibers of the layer 1004, while Thaxton et al. do not explicitly teach that the aspect ratio (the ratio of fiber length to fiber diameter, or of fiber diameter to fiber length) is different amongst the layers 1002 and 1004, one of ordinary skill in the art would have recognized that variation of average aspect ratio of the fibers between layers 1002 and 1004 would have assisted in achieving the desired properties for each layer, for example, one average aspect ratio would have achieved a stronger layer for the thin high density 
teach that the different densities of the layers 1052 and 1054 may be achieved via variation of such factors as varying length and diameter of the fibers in the layers 1052 and 1054 (paragraph 0186), and that one of ordinary skill in the art at the time of the invention would have recognized to have applied this teaching to the embodiment of layers 1002 and 1004 taught in paragraphs 0180-0183.

In regard to claim 27, in the instance where the layers 1002 and 1004 are attached together via an additional needling step, the fibers used to needle the layers together correspond to the claimed third fibers.



Embodiment (B): paragraphs 0186-0189 and Fig. 10H
In regard to claims 13, 17 and 18, Thaxton et al. teach a pipe insulation comprising an elongated hollow cylinder (the insulation material is disclosed as insulating a pipe, see, for example, abstract and claim 12, and therefore the insulation material is in cylindrical form when it is used to insulate a pipe) of insulation material of two layers: thin high density stratum 1054 of fiberglass fibers (paragraph 0187) and light density stratum 1052 of fiberglass fibers (paragraphs 0186-0189 and Fig. 10H). Since there are only two layers, the requirements of claim 13 regarding the recited thicknesses are met. The densities of layers 1052 and 1054 are different, meeting the requirement of claim 18 that the densities of the layers are different.
While Thaxton et al. do not explicitly require that the layers 1052 and 1054 are of fibers, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed both layers of the respective fibrous material that is disclosed by Thaxton et al. as suitable for the respective material of the layers 1052 and 1054, since Thaxton 

Examiner additionally notes, in further regard to claims 13 and 17, that since the layers 1052 and 1054 are of different materials / composites of materials, all material properties differ between the two layers, including R-value as recited in claim 17, under the fundamental principle of materials science that different materials (different composites of materials) have different properties.

In regard to claim 14, Thaxton et al. do not explicitly disclose the possible thickness of the pipes to be insulated of Thaxton et al. However, since Thaxton et al. is directed to insulation of pipes (see throughout reference including abstract and claim 12), one of ordinary skill in the art at the time of the filing of the application would not have found anything unusual about a pipe to be insulated having a diameter (distance between the outer surface of the pipe on opposing sides of the pipe, which would be the diameter of the cavity formed by the insulative cylinder of Thaxton et al.) in the range of 0.5 inches to 18 inches. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the insulation assembly consisting of layers insulation 1052 and 1054 such that it has an inner diameter of whatever the diameter of the pipe to be insulated is, such as well known diameters for pipes to be insulated, such as those that fall within the range of 0.5 inches to 18 inches, since a pipe of diameter within the range of 0.5 inches to 18 inches is in no way an unusual diameter for a pipe to be insulated. 



Furthermore, and/or alternatively, in regard to claim 15, just as one of ordinary skill in the art at the time of the filing of the application would not have found anything unusual about a pipe to be insulated having a diameter in the range of 0.5 inches to 18 inches as discussed above in regard to claim 14, one of ordinary skill in the art at the time of the filing of the application would not have found anything unusual about an insulation assembly of such a pipe of such diameter having a thickness that falls within the range of 0.125 to 6 inches.

In regard to claim 16, while Thaxton et al. do not explicitly teach that the layers 1052 and 1054 are of a different color, one of ordinary skill in the art would have recognized that since the two layers are formed of different materials/material composites, the color of the layers would be different. Additionally and/or alternatively, Thaxton et al. teach that colorants may be added to the layers (paragraph 0194). Therefore, it would have been obvious to one of ordinary skill in the art to have added different colorant to the two layers, or to have only added a colorant to one of the layers, for aesthetic reasons or to enable one viewing the layers to more easily distinguish the layers, etc. 
 


In regard to claim 20, Thaxton et al. teach that x is not equal to y (Fig. 10H and “thin” layer 1054).

In regard to claim 21, Thaxton et al. teach that fiber glass fibers are suitable fibers for the fibers of both layers 1052 and 1054 (paragraphs 0186 and 0187).

In regard to claim 23, in regard to the average aspect ratio of the fibers of the layer 1052 being different from the average aspect ratio of the fibers of the layer 1054, Thaxton et al. teach that the different densities of the layers 1052 and 1054 may be achieved via variation of such factors as varying length and diameter of the fibers in the layers 1052 and 1054 (paragraph 0186). Since aspect ratio (the ratio of fiber length to fiber diameter, or of fiber diameter to fiber length), and since Thaxton et al. achieve variation of length and diameter of the fibers to achieve the different densities of the two layers 1052 and 1054, it would have thus been obvious to one of ordinary skill in the art to vary the length and / or diameter of the fibers of the different layers 1052 and 1054 in order to achieve different properties between the two layers as so desired by Thaxton et al. (as taught for example in paragraph 0186).



In regard to claim 29, since Thaxton et al. teach that the insulation pad is disposed on a pipe to serve as an insulation pad of the pipe (see, for example, claim 12), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application that a cylinder-shaped pad formed by wrapping the pad around the pipe so that a slit that extends through the thickness t of the of the cylinder along a length of the cylinder would be a suitable structure for insulating the pipe (and, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application that the thinner the slit, the better the pipe would be insulated). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter B. Aughenbaugh whose telephone number is (571)-272-1488. The examiner can normally be reached on Monday-Friday from 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782